           Case 1:19-cv-10742-PKC Document 17 Filed 02/08/21 Page 1 of 1


                                POLLOCK | COHEN                  LLP
                                   60 BROAD STREET, 24TH FLOOR
                                    NEW YORK, NEW YORK 10004
                                          (212) 337-5361
CONTACT:
Agatha M. Cole
Agatha@PollockCohen.com
(646) 290-8261


                                         February 8, 2021

VIA ECF
Hon. P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     U.S. et al. ex rel Gurin v. NYC Health & Hospitals Corp. et al, No. 19-cv-10742

Dear Judge Castel:

       We represent Relator William Gurin in the above-captioned action brought under the qui
tam provision of the federal False Claims Act and New York False Claims Act. We write, together
with Defendants, to respectfully request that this Court extend the deadline for Defendants to
answer, move, or otherwise respond to the complaint to April 19, 2021.

         By stipulation dated December 16, 2020 (ECF no. 14), the Defendants agreed to accept
service and that they would answer, move, or otherwise respond to the complaint by February 18,
2021. This is the first request for an extension of that time. Both Relator and Defendants consent
to this request.

       Thank you for Your Honor’s consideration in this matter.



                                              Respectfully submitted,



                                                     /s/ Agatha M. Cole
                                                     Agatha M. Cole
